  Case 2:19-mj-00389-DEM Document 1 Filed 07/03/19 Page 1 of 2 PageID# 1
                                                                     FILED
                  IN THE UNITED STATES DISTRICT COURT !
                                                                   JUL - 3 2019
                 FOR THE EASTERN DISTRICT OF VIRGINIA j
                                     nTWTorrMvT
                             NORFOLK DIVISION                 CLERK U.S. DISTRICT
                                                                    NORFOLK,   VA COURT
UNITED STATES OF AMERICA


      V.                                  Case No. 2j
                                          Court Date: July 24, 2019
ALEXANDRA E. SIFERS


                           CRIMINAL INFORMATION


                  (Misdemeanor)-Violation No. 7668356

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about May 11, 2019, at Naval Station Norfolk,

Virginia, on lands acquired for the use of the United States and

within the special maritime and territorial jurisdiction thereof, in

the Eastern District of Virginia, the defendant, ALEXANDRA E. SIFERS,

did drive a motor vehicle upon a highway without a valid driver's

license.


     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 46.2-300.)


                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney



                              By:         7^ Ui
                                     tames T. Cole
                                    ^Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA  23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.ColeOusdoj.gov
  Case 2:19-mj-00389-DEM Document 1 Filed 07/03/19 Page 2 of 2 PageID# 2

                         CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.



                                         S. Q.
                                   imes T. Cole
                                  Special Assistant U.S. Attorney
                                 Office of the U.S. Attorney
                                 101 West Main Street, Suite 8000
                                 Norfolk, VA 23510
                                 Ph: (757) 441-6712
                                 Fax:(757) 441-3205
                                 James.ColeOusdoj.gov




                                         XL
                                  Date
